Citation Nr: 0026279	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left hip disability.  

2.  Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active service from May 1964 to May 1966 and 
active duty for training from August 1960 to February 1961 
and from May 1963 to June 1963.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a right hip disability and 
denied reopening the claim for service connection for 
degenerative arthritis of the left hip due to aseptic 
necrosis and an automobile injury.  

In April 1999, the veteran raised the issue of whether there 
was clear and unmistakable error in the October 1966 rating 
action which denied service connection for a left hip 
condition.  The rating action of May 1999 denied this issue 
and notified the veteran of the determination.  While the 
veteran submitted additional general argument with regard to 
his left hip issue, which included his disagreement with the 
result of the 1966 determination, he did not allege any clear 
and unmistakable error or file a notice of disagreement with 
the May 1999 determination.  Accordingly, this issue is not 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The RO denied service connection for avascular necrosis 
of the left hip in October 1966 and notified the veteran of 
that decision by letter dated October 17, 1966; he did not 
appeal.  

2.  Evidence received since the October 1966 rating decision 
is cumulative or not probative of the issue of entitlement to 
service connection for a left hip disability.  

3.  The medical evidence does not show that the veteran 
currently has a right hip disability.  

4.  The medical evidence does not show in-service diagnosis 
or treatment of a right hip disability.  

5.  The medical evidence does not include a nexus opinion 
relating a current right hip disability to active service.  


CONCLUSIONS OF LAW

1.  The October 1966 rating decision became final because the 
RO notified the veteran of that decision by letter dated 
October 17, 1966, and he did not appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (1999).  

2.  The evidence received since the October 1966 rating 
decision is not new and material evidence; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  The claim of entitlement to service connection for a 
right hip disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left hip disability

The evidence prior to October 1966 included some of the 
veteran's service medical records, his May 1966 application 
for service connection, and some of his service department 
records.  Construed together, the evidence prior to October 
1966 showed the following.  Service department records showed 
three periods of service and overseas service in Europe.  The 
veteran dislocated his left hip in 1962 or 1963 prior to 
entry into active duty.  His left hip was asymptomatic for 2-
3 years until aseptic necrosis was diagnosed in middle to 
late 1965 in service.  As a result, the veteran was separated 
from service and placed on a temporary disability retirement 
list (TDRL) list for five years.  The veteran's May 1966 
application, filed just a few days after separation from 
service, asserted that a left hip disability was incurred in 
or aggravated by active service.  

The RO considered this evidence and denied service connection 
for avascular necrosis of the left hip in October 1966.  The 
October 1966 rating decision became final because the RO 
notified the veteran of the decision on October 17, 1966, and 
he filed no notice of disagreement within the prescribed 
period.  If no notice of disagreement is filed within the 
prescribed period, the action or determination shall become 
final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided by regulation.  
38 U.S.C.A. § 7105(c);  38 C.F.R. § 20.1103.  In January 
1999, the veteran filed an application to reopen the claim.  
A March 1999 rating decision denied reopening the claim, and 
the veteran timely appealed.  

In this case, the veteran has not submitted new and material 
evidence to reopen the claim.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1999).  

Instead, the evidence received since October 1996 includes 
additional medical evidence, lay statements, an April 1967 
contact report, and service department records that duplicate 
previously considered evidence or that state information not 
probative of the issue of entitlement to service connection.  

The medical evidence received since October 1966 shows that 
the veteran was hospitalized four times for left hips 
problems in 1966, 1967, and 1972 and that he was on the TDRL 
list after service until March 1971.  The new information 
gleaned from this evidence shows that recovery from a first 
arthrodesis soon after service was disrupted because the 
veteran was in yet another auto accident in late 1966 while 
on a visit pass from the hospital.  A second arthrodesis in 
January 1967 appeared to resolve the left hip problems for 
some time.  The June 1970 and October 1970 examiners stated 
that the veteran had bony surgical ankylosis of the left hip.  
The veteran had a refusion of the left hip in June 1972, and 
he was still in a body cast in August 1972.  

None of the new medical or TDRL evidence is probative of the 
issue of entitlement to service connection because it does 
not include a nexus opinion relating a current left hip 
disability to active service.  Instead, the December 1968 and 
September 1972 examiners opined, as had a March 1966 
examiner, that the veteran's current left hip problems began 
when he dislocated his left hip in a pre-service auto 
accident.  The expiration of the veteran's TDRL in March 1971 
is not probative of the issue of entitlement to service 
connection, and the remainder of the medical and TDRL 
evidence received since October 1966 duplicates previously 
considered evidence.  

Lay statements received since October 1966 duplicate the 
veteran's May 1966 statement that a left hip disability was 
incurred in or aggravated by active service.  This lay 
evidence is also not probative because a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion that relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Service department records obtained since October 1966 
duplicate the August 1966 verification of the veteran's dates 
of service, which was never in dispute, and further indicate 
that the veteran had no combat duty.  

The claim must remain denied because the veteran has not 
submitted new and material evidence to reopen the claim.  



Entitlement to service connection for a right hip disability

The veteran has not met the initial burden of showing that 
his claim for service connection for a right hip disability 
is well grounded.  

A well-grounded claim requires competent evidence of: 1) a 
current disability (a medical diagnosis); 2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and 3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  A well grounded claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

The claim is not well grounded because the medical evidence 
does not show that the veteran has a current right hip 
disability.  Instead, the November 1967, December 1968, June 
1970, and August 1972 examinations after service revealed no 
right hip disorders.  

The claim is also not well grounded because service medical 
records do not show an in-service diagnosis or treatment of a 
right hip disability.  Instead, the veteran's musculoskeletal 
system and lower extremities were normal near the end of his 
first active duty for training in January 1961 and at the 
February 1964 examination for induction into active duty.  
The 1966 medical board proceedings and the March 1966 
examination report were completely silent about any right hip 
disorders.  The veteran's lay assertion that a right hip 
disorder was incurred in service cannot be accepted in lieu 
of an official record of diagnosis or treatment for a right 
hip disorder because the evidence does not show combat duty.  
See 38 U.S.C.A. § 1154(b) (West 1991).  Although the veteran 
served on active duty during the Vietnam era, Form DD 214 and 
the December 1965 and December 1968 medical reports show that 
his overseas service was in Germany.  

The claim is also not well grounded because the medical 
evidence does not include a nexus opinion relating a current 
right hip disability to active service.  The representative's 
June 1999 statement alleges that a right hip disability is 
secondary to a left hip disability.  As a lay person, the 
representative is not competent to make a medical diagnosis 
or render a medical opinion that relates a medical disorder 
to a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a left hip disability is not 
reopened, and entitlement to service connection remains 
denied.  

Entitlement to service connection for a right hip disability 
is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 7 -


- 1 -


